UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                            No. 00-4325
WAAJID PIERCE,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-99-157)

                    Submitted: February 28, 2001

                       Decided: March 23, 2001

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, George H.
Lancaster, Jr., Assistant Federal Public Defender, Charleston, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
Samuel D. Marsh, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                       UNITED STATES v. PIERCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Waajid Pierce appeals his convictions and sentence, pursuant to a
guilty plea, for conspiracy to distribute and possess with intent to dis-
tribute cocaine base, in violation of 21 U.S.C.A. § 846 (West Supp.
2000), and possession with the intent to distribute cocaine base, in
violation of 21 U.S.C.A. § 841(a)(1) (West 1999). On appeal, Pierce
argues that the district court erred in denying his motion to dismiss
the indictment based upon pre-indictment delay that he alleges vio-
lated his Sixth Amendment right to a speedy trial, and that his five-
year term of supervised release violates the principles of Apprendi v.
New Jersey, 120 S. Ct. 2348 (2000). Finding no error, we affirm.

   Pierce argues that the seventeen month delay between the time the
federal complaint and arrest warrant issued and the date of his arrest
violates his Sixth Amendment right to a speedy trial. We find that
Pierce’s right to a speedy trial was not triggered until he had actually
been arrested by federal authorities. We have held that "[t]he speedy
trial right does not apply to . . . pre-indictment delay because that
right does not attach until the defendant has been indicted or
arrested." Jones v. Angelone, 94 F.3d 900, 906 n.6 (4th Cir. 1996).
The Supreme Court has held that the "Sixth Amendment right of the
accused to a speedy trial has no application beyond the confines of
a formal criminal prosecution." Doggett v. United States, 505 U.S.
647, 655 (1992). The Sixth Amendment protection is triggered by
arrest, indictment, or other official accusation. Id. In United States v.
Marion, 404 U.S. 307, 321 (1971), the Court "decline[d] to extend the
reach of the amendment to the period prior to arrest." We thus find
that the time period Pierce argues was impermissible pre-indictment
delay is not protected by the Sixth Amendment provision for a speedy
trial. Therefore, the district court did not err in denying the motion to
dismiss the indictment.
                        UNITED STATES v. PIERCE                         3
   Next, Pierce argues that his five-year supervised release term
exceeded that allowable under § 841(b)(1)(C), and therefore violates
Apprendi. Pierce did not raise this issue in the district court, therefore
it is reviewed for plain error. United States v. Olano, 507 U.S. 725
(1993). Pierce was sentenced under the penalty provisions of
§ 841(a)(1)(A), because the court attributed 124 grams of cocaine
base to him. Under § 841(b)(1)(A), the minimum term of supervised
release is five years. Pierce argues that because the drug amount was
not charged in the indictment, the term of supervised release imposed
should be under § 841(b)(1)(C). The minimum term of supervised
release under that section is three years.

   This court recently rejected a similar argument, holding that "where
a statute’s mandatory minimum term of supervised release is the same
as, or exceeds, § 3583’s maximum terms, § 3583’s maximum terms
do not apply." Pratt, 2001 WL 101457, at *7 (4th Cir. Feb. 7, 2001).
Thus, Pierce’s five-year supervised release term does not exceed the
maximum term of supervised release provided in § 841(b)(1)(C) and
does not run afoul of Apprendi. Id. He therefore has shown no plain
error. Pratt, 2001 WL 101457, at *6.

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED